DETAILED ACTION
In response to communication filed on 14 March 2022, claims 21, 24, 26-28, 37 are amended. Claims 1-20, 23 and 40 are canceled. Claims 21-22 and 24-39 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see "Double Patenting Rejection”, filed 14 March 2022, have been carefully considered. Based on the Terminal Disclaimer filed, the double patenting rejections have been withdrawn. 

Applicant’s arguments, see "Objection to the Drawings”, filed 14 March 2022, have been carefully considered. Based on the replacement sheets filed, the objections related to drawings have been withdrawn. 

Applicant’s arguments, see "Objection to the Claims”, filed 14 March 2022, have been carefully considered. Based on the amendments, the objections related to claim 27 has been withdrawn. 

Applicant’s arguments, see "Claim Rejections under 35 U.S.C. § 103”, filed 14 March 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below.  

Claim Objections
Claims 26-28 are objected to because of the following informalities:  
Claim 26 recites “of re-provisioning” should read as --of the re-provisioning-- as it appears to be a typographical error and may cause antecedent basis issue. 
Claim 27 recites “the period of time” should read as --the time period-- as it appears to be a typographical error and may cause antecedent basis issue. 
Claim 28 recites “re-provisioning, by the processor” should read as --the re-provisioning, by the processor-- as it appears to be a typographical error and may cause antecedent basis issue. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 26 recites claim limitations “determining a priority of re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances based on the time period”. Upon review of the specification, it does not appear to mention that memory resources are allocated based on the time period along with priority of re-provisioning. [0043] appears to only mention that the reports can be ordered in a specific priority, but there appears to be no mention of allocating memory resources to database server instance based on the priority of re-provisioning. As a result, there appears to be a lack of support for the newly added limitations.
Claim 27 is also rejected since it inherit this deficiency from claim 26.

Claim 28 recites claim limitations “determining, by the processor, a priority of re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances based on the time period” and “re-provisioning, by the processor, the one or more memory resources allocated to the database server instance in accordance with the suggested memory allocation and based on the priority”. Upon review of the specification, it does not appear to mention that memory resources are allocated based on the time period along with priority of re-provisioning. [0043] appears to only mention that the reports can be ordered in a specific priority, but there appears to be no mention of allocating memory resources to database server instance based on the priority of re-provisioning. As a result, there appears to be a lack of support for the newly added limitations.
Claims 29-36 are also rejected since they inherit this deficiency from claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 24, 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. (US 2009/0307457 A1, hereinafter “Pafumi”) in view of Ward, Jr. (US 10,686,677 B1, hereinafter “Ward”).

Regarding claim 21, Pafumi teaches
A device, comprising: (see Pafumi, [0020] “systems… for dynamic reallocation of memory”). 
a processor; and (see Pafumi, [0021] “comprises at least one processor 100”). 
a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: (see Pafumi, [0021] “Memory 108 also stores other programs for execution by processor 100 and stores data 109”). 
determining an initial resource allocation (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use”) for a database server instance to be provisioned (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
provisioning (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”) the database server instance on a first server (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) of two or more servers… (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers) with the initial resource allocation; (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”).
determining, (see Pafumi, [0041] “current usage is compared to the current memory allocation (element 306)”; [0038] “To determine if more or less memory is needed by the application, the application has a monitor subcomponent 207 to monitor memory use by the application”) after provisioning the database server instance with the initial resource allocation, (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”) that a current usage of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) of the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) is less than a total amount of memory resources (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) associated with the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
associated with the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). 
determining a suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) based at least in part on the current usage of memory resources and (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”).
determining that (see Pafumi, [0035] “what memory is available to be allocated”) a second server of the two or more servers (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers) has an availability of resources (see Pafumi, [0035] “what memory is available to be allocated”) to accommodate the suggested memory allocation for the database server instance; and (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”).
re-provisioning the database server instance with the suggested memory allocation (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) on the second server (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers). 
Pafumi does not explicitly teach in a cloud computing infrastructure; in the cloud computing infrastructure; determining a current resource pool size from the total amount of memory resources; determining a suggested memory allocation based on the current resource pool size; and. 
However, Ward discloses resource reservation modification requests and teaches
in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”).
in the cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”).
determining a current resource pool size from the total amount of memory resources (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
dynamically pool of instances are reserved based on the current resource pool size; and (see Ward, [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of cloud computing, resource pool size and ratios as being disclosed and taught by Ward, in the system taught by Pafumi to yield the predictable results of managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers (see Ward, [col1 lines26-31] “The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers”). 

Regarding claim 37, Pafumi teaches
A non-transitory computer-readable medium comprising computer-readable instructions configured to cause a computing device to perform operations comprising: (see Pafumi, [0011] “a computer program product comprising a computer useable medium having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform functions for dynamically reallocating memory to   an application”).
determining a current memory usage (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) of a database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) provisioned on (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”) a first server (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) of two or more servers (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers).
determining, after determining the current memory usage (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) of the database server instance, (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) a suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance, (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) wherein the suggested memory allocation… (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) allocated to the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). 
determining that (see Pafumi, [0035] “what memory is available to be allocated”) a second server of the two or more servers (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers) has an availability of resources (see Pafumi, [0035] “what memory is available to be allocated”) to accommodate the suggested memory allocation for the database server instance; and (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”).
re-provisioning the database server instance with the suggested memory allocation (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”) on the second server (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers).
Pafumi does not explicitly teach in a cloud computing infrastructure; in the cloud computing infrastructure; determining a current resource pool size from the total amount of memory resources; determining a suggested memory allocation based on the current resource pool size; and. 
However, Ward discloses resource reservation modification requests and teaches
in a cloud computing infrastructure; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”).
dynamically pool of instances are reserved is determined relative to a subset of memory resources of a pool of memory resources (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of cloud computing, resource pool size and ratios as being disclosed and taught by Ward, in the system taught by Pafumi to yield the predictable results of managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers (see Ward, [col1 lines26-31] “The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers”).

Regarding claim 22, the proposed combination of Pafumi and Ward teaches
wherein the memory and the processor are configured to (see Pafumi, [0021] “Memory 108 also stores other programs for execution by processor 100 and stores data 109”) provide a management server (see Pafumi, [0022] “stores server management code 107 to manage and control access to physical memory storage” – Fig. 1 – server management) in the cloud computing infrastructure (see Ward, [col2 lines62-67] “Networks set up by an entity such as a company or a public sector organization to provide one or more services (such as various types of cloud-based computing or storage) accessible via the Internet and/or other networks to a distributed set of clients may be termed provider networks in this document”) communicatively coupled to the server (see Pafumi, [0021] “shows a server 116” – Fig. 1 - server). The motivation for the proposed combination is maintained. 

Regarding claim 24, the proposed combination of Pafumi and Ward teaches
	wherein the operations comprise comparing a lower bound of the current usage of memory resources(see Pafumi, [0053] “comparing an actual memory use of the application to a lower limit”) and an upper bound of the current usage of memory resources (see Pafumi, [0053] “comparing an actual memory use of the application to an upper limit”) against a lookup table of ratios and memory allocations (see Ward, [col4 lines12-13] “reserved instances may be further classified based on expected uptime ratios”). The motivation for the proposed combination is maintained. 

	Regarding claim 25, the proposed combination of Pafumi and Ward teaches
	wherein the upper bound of the current usage of memory resources and (see Pafumi, [0053] “comparing an actual memory use of the application to an upper limit”) the lower bound of the current usage of memory resources (see Pafumi, [0053] “comparing an actual memory use of the application to a lower limit”) are defined by a ratio (see Ward, [col4 lines13-15] “The uptime ratio of a particular reserved instance may be defined as the ratio of the amount of time the instance is activated, to the total amount of time for which the instance is reserved”) of the current usage of memory resources (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) to the current resource pool size (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”). The motivation for the proposed combination is maintained.

Claims 26-29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi and Ward in view of Spradlin et al. (US 2012/0324198 A1, hereinafter “Spradlin”) and Shah et al. (US 2011/0161580 A1, hereinafter “Shah”).

Regarding claim 28, Pafumi teaches
A method, comprising: (see Pafumi, [0020] “methods… for dynamic reallocation of memory”).
determining, by a processor, a current memory usage (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) of a database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) of a plurality of database server instances (see Pafumi, [0022] “The database may then be accessed by a computer connected to a network served by the server… connected to multiple servers”; [0029] “Each server may store and execute its own application programs. Thus, some application programs, such as databases, may reside in the server and these programs may be available to computers in the network” – there are plurality of servers) that have been provisioned… (see Pafumi, [0040] “Initially, an amount of the VRM 210 allocated to the application's use is specified prior to using the application program 206 (element 302). This initial amount of application memory 212 is a subset of the VRM 210 assigned to the virtual client partition 202”).
determining, by the processor, a suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) for the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) after determining (see Pafumi, [0041] “current usage is compared to the current memory allocation (element 306)”; [0038] “To determine if more or less memory is needed by the application, the application has a monitor subcomponent 207 to monitor memory use by the application”) the current memory usage (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) of the database server instance, (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) wherein the suggested memory allocation… (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) allocated to the database server instance; (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
in which the current usage of memory resources associated with the database server instance is less than a total amount of memory resources associated with the database server instance by a threshold amount; (see Pafumi, [0042] “The system determines if monitored memory usage is near the upper limit of the allocated range (element 404). Thus, a threshold may be specified that is below but close to the upper limit of the allocated range. If memory needed by the application is above this threshold, the system increases the upper limit of the allocated range”).
re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”). 
re-provisioning, by the processor, the one or more memory resources allocated to the database server instance in accordance with the suggested memory allocation and (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”; [0021] “comprises at least one processor 100”; [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). 
Pafumi does not explicitly teach in a cloud computing architecture; is determined relative to a subset of memory resources of a pool of memory resources; determining, by the processor, a time period in which the current usage of memory resources; determining, by the processor, a priority of re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances based on the time period; and re-provisioning based on the priority. 
However, Ward discloses resource reservation modification requests and teaches
in a cloud computing architecture; (see Ward, [col23 lines2-5] “supporting flexible capacity pool reservations may be useful in a wide variety of environments. As the number of applications being deployed to cloud-based environments”).
dynamically pool of instances are reserved is determined relative to a subset of memory resources of a pool of memory resources (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of resource pool size, ratios, new set ups and adjusting current memory usage as being disclosed and taught by Ward, in the system taught by Pafumi to yield the predictable results of managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers (see Ward, [col1 lines26-31] “The advent of virtualization technologies for commodity hardware has provided benefits with respect to managing large-scale computing resources for many customers with diverse needs, allowing various computing resources to be efficiently and securely shared by multiple customers”).
The proposed combination of Pafumi and Ward does not explicitly teach determining, by the processor, a time period in which the current usage of memory resources; determining, by the processor, a priority of re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances based on the time period; and re-provisioning based on the priority.
However, Spradlin discloses memory management model and also teaches
determining, by the processor, a time period of application usage (see Spradlin, [0027] “Application usage may vary over time, so the manifest or other cache may be dynamically updated from time to time”; [0041] “a database”; [0056] “microprocessor-based systems”). 
determining, by the processor, a priority of allocating memory… (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”) based on the time period (see Spradlin, [0027] “Application usage may vary over time, so the manifest or other cache may be dynamically updated from time to time”; [0041] “a database”). 
allocating memory based on the priority (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”; [0056] “microprocessor-based systems”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining time period and priority for allocating memory as being disclosed and taught by Spradlin, in the system taught by the proposed combination of Pafumi and Ward to yield the predictable results of improving application host behavior and potentially allowing applications to use computing resources more efficiently (see Spradlin, [0005] “Thus, the memory management system provides a new model for managing memory that improves application host behavior and potentially allows applications to use computing resources more efficiently”).
The proposed combination of Pafumi, Ward and Spradlin does not explicitly teach re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances.
However, Shah discloses particular memory of memory blocks and also teaches
one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances (see Shah, [0079] “may include allocating a particular number of blocks of memory in a TCAM to each database of multiple databases”; [0020] “may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of memory allocated to databases as being disclosed and taught by Shah, in the system taught by the proposed combination of Pafumi, Ward and Spradlin to yield the predictable results of efficiently allocating memory to databases (see Shah, [0020] “the systems and/or methods may provide additional blocks of memory, external to the TCAM, and may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database. Such implementations may increase utilization of the TCAM and more rules (e.g., ACLs) may be provided in the TCAM”).

Regarding claim 26, the proposed combination of Pafumi and Ward teaches
in which the current usage of memory resources of the database server instance is less than the total amount of memory resources associated with the database server instance by a threshold amount; and (see Pafumi, [0042] “The system determines if monitored memory usage is near the upper limit of the allocated range (element 404). Thus, a threshold may be specified that is below but close to the upper limit of the allocated range. If memory needed by the application is above this threshold, the system increases the upper limit of the allocated range”).
re-provisioning (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”).
The proposed combination of Pafumi and Ward does not explicitly teach determining a time period in which the current usage of memory resources of the database server; determining a priority of re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources based on the time period. 
However, Spradlin discloses memory management model and also teaches
determining a time period of application usage (see Spradlin, [0027] “Application usage may vary over time, so the manifest or other cache may be dynamically updated from time to time”; [0041] “a database”).
determining a priority of allocating memory… (see Spradlin, [0032] “The priority model may be implemented by creating a memory allocation API that encapsulates the application whenever a memory request is made… the application and priority is automatically tracked by the subsystem without having the application actively manage memory priority”) based on the time period (see Spradlin, [0027] “Application usage may vary over time, so the manifest or other cache may be dynamically updated from time to time”; [0041] “a database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining time period and priority for allocating memory as being disclosed and taught by Spradlin, in the system taught by the proposed combination of Pafumi and Ward to yield the predictable results of improving application host behavior and potentially allowing applications to use computing resources more efficiently (see Spradlin, [0005] “Thus, the memory management system provides a new model for managing memory that improves application host behavior and potentially allows applications to use computing resources more efficiently”).
The proposed combination of Pafumi, Ward and Spradlin does not explicitly teach re-provisioning one or more memory resources allocated to the database server instance with respect to one or more additional memory resources.
However, Shah discloses particular memory of memory blocks and also teaches
one or more memory resources allocated to the database server instance with respect to one or more additional memory resources allocated to one or more additional database server instances (see Shah, [0079] “may include allocating a particular number of blocks of memory in a TCAM to each database of multiple databases”; [0020] “may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of memory allocated to databases as being disclosed and taught by Shah, in the system taught by the proposed combination of Pafumi, Ward and Spradlin to yield the predictable results of efficiently allocating memory to databases (see Shah, [0020] “the systems and/or methods may provide additional blocks of memory, external to the TCAM, and may allocate one or more of the additional blocks of memory to a database of the TCAM when the database requires more memory space than allocated in the TCAM for the database. Such implementations may increase utilization of the TCAM and more rules (e.g., ACLs) may be provided in the TCAM”).

Regarding claim 27, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein the period of time in which the database server instance has been over sized is determined relative to a dynamic threshold (see Pafumi, [0042] “The system determines if monitored memory usage is near the upper limit of the allocated range (element 404). Thus, a threshold may be specified that is below but close to the upper limit of the allocated range”; [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).

Regarding claim 29, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
wherein determining, by the processor, the current memory usage (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) of the database server instance comprises (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) determining an amount of memory resources used by (see Pafumi, [0038] “to monitor memory use by the application”) a buffer pool, (see Pafumi, [0021] “Digital system 116 comprises a level 2 (L2) cache 102 located physically close to processor”) a key cache, (see Pafumi, [0027] “The L1 cache 190 is located in the processor and contains data and instructions preferably received from L2 cache”).

Regarding claim 32, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising determining, by the processor, the suggested memory allocation at least in part by (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”; [0021] “comprises at least one processor 100”) determining, by the processor, a ratio (see Ward, [col4 lines13-15] “The uptime ratio of a particular reserved instance may be defined as the ratio of the amount of time the instance is activated, to the total amount of time for which the instance is reserved”; [col24 line4] “processor 3010”) comparing a total size of the current memory usage (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) to the pool of memory resources allocated (see Ward, [col3 lines9-13] “A virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, storage device number and size, and so on)”; [col3 lines29-31] “may include capabilities to allow browsing of a resource catalog, provide details and specifications of the different types or sizes of resources supported”; [col3 lines55-58] “dynamically resizable pools of resource instances may be set aside for the different reservation types or modes-e.g., long-term reserved instances may be allocated from one pool”) to the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). The motivation for the proposed combination is maintained.

Regarding claim 33, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising generating, by the processor, a report indicating (see Spradlin, [0028] “the system may provide reports on application memory behavior”; [0056] “multiprocessor systems”) whether the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) is oversized relative to the current memory usage (see Pafumi, [0042] “The system determines if monitored memory usage is near the upper limit of the allocated range (element 404)”). The motivation for the proposed combination is maintained.

Regarding claim 34, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising automatically applying, by the processor, the suggested memory allocation to (see Pafumi, [0010] “to dynamically allocate memory to an application of a virtual client in a server”; [0021] “comprises at least one processor 100”) re-provision the database server instance when the suggested memory allocation is different from the current memory usage (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change. The method further comprises dynamically reallocating an amount of virtual real memory to the application in response to a determination that an amount to be allocated is to change”; [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).

Regarding claim 35, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising applying, by the processor, the suggested memory allocation (see Pafumi, [0010] “to dynamically allocate memory to an application of a virtual client in a server”; [0021] “comprises at least one processor 100”) at least in part by moving information (see Pafumi, [0035] “dynamic movement of resources”) stored in the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) to a new database server instance (see Ward, [col19 lines36-40] “setting up new virtual machines, new mappings or associations between processors/cores and virtual machines, memory and virtual machines, storage devices and virtual machines, network devices and virtual machines”) having a size equal to the suggested memory allocation (see Pafumi, [0032] “the size of application memory 212 is dynamically allocated by a kernel service of the operating system of server 200”; [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”). The motivation for the proposed combination is maintained. 

Regarding claim 36, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising applying, by the processor, the suggested memory allocation at least in part by (see Pafumi, [0010] “to dynamically allocate memory to an application of a virtual client in a server”; [0021] “comprises at least one processor 100”) adjusting the current memory usage (see Ward, [col10 lines34-37] “where the exact configurations of the instances to be used at any given time can be adjusted as needed by the client”) of the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”). The motivation for the proposed combination is maintained.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward, Spradlin and Shah in view of Nandyalam et al. (US 2015/0301853 A1, hereinafter “Nandyalam”).

Regarding claim 30, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
by the processor, determining the current memory usage (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”).
The proposed combination of Pafumi, Ward, Spradlin and Shah does not explicitly teach periodically repeating, determining the current memory usage on an hourly basis, a weekly basis, or any combination thereof. 
However, Nandyalam discloses physical and logical resource profiling and also teaches
periodically repeating, resource utilization behavior information on an hourly basis, a weekly basis, or any combination thereof (see Nandyalam, [0022] “the prediction system 201 understands, monitors, collects, interrelates, and stores resource utilization behavior information… memory usage, CPU usage, connectivity…over a particular period of time, such as every 30 seconds, every hour, every 6 hours, every week”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of periodically gathering memory information as being disclosed and taught by Nandyalam, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of efficiently processing the utilization data to identify optimal physical resources that may be available to execute specific workloads corresponding to other client resources at a particular point in time (see Nandyalam, [0008] “Once utilization data has been obtained, the prediction system may execute a prediction workload analysis algorithm that processes the utilization data to identify optimal physical resources that may be available to execute specific workloads corresponding to other client resources at a particular point in time”)

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward, Spradlin and Shah in view of Hunter et al. (US 2015/0088856 A1, hereinafter “Hunter”).

Regarding claim 31, the proposed combination of Pafumi, Ward, Spradlin and Shah teaches
comprising determining, by the processor, the current memory usage comprises (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”).
The proposed combination of Pafumi and Ward does not explicitly teach determining, by the processor, a plurality of database tables that are accessed most often relative to a total number of database tables. 
However, Hunter discloses reference table information and also teaches
determining, by the processor, a plurality of database tables that are accessed most often relative to a total number of database tables (see Hunter, [0071] “as its candidate fact table, a table that has been frequently accessed for insert or update operations”; [0048] “contains all of the tables”; [0097] “instructions for processor 504”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of frequently accessed tables as being disclosed and taught by Hunter, in the system taught by the proposed combination of Pafumi, Ward, Spradlin and Shah to yield the predictable results of effectively manage the relational database (see Hunter, [0014] “An alternative approach to managing multidimensional data in a relational database involves storing the data in relational files but maintaining all multidimensional structure, metadata, administration, and access control using multidimensional database system techniques”).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Pafumi and Ward in view of Hunter et al. (US 2015/0088856 A1, hereinafter “Hunter”).

Regarding claim 38, the proposed combination of Pafumi and Ward teaches
wherein the current memory usage is determined based at least in part on… (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”) of the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
The proposed combination of Pafumi and Ward does not explicitly teach determining a set of key database tables.
However, Hunter discloses reference table information and also teaches
determining a set of key database tables (see Hunter, [0071] “as its candidate fact table, a table that has been frequently accessed for insert or update operations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of frequently accessed tables as being disclosed and taught by Hunter, in the system taught by the proposed combination of Pafumi and Ward to yield the predictable results of effectively manage the relational database (see Hunter, [0014] “An alternative approach to managing multidimensional data in a relational database involves storing the data in relational files but maintaining all multidimensional structure, metadata, administration, and access control using multidimensional database system techniques”).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Pafumi, Ward and Hunter in view of Spradlin et al. (US 2012/0324198 A1, hereinafter “Spradlin”).

Regarding claim 39, the proposed combination of Pafumi, Ward and Hunter teaches
the current memory usage and (see Pafumi, [0042] “detail of the monitoring and comparison process for determining if a new allocation of memory is needed… to ensure that memory usage is within the allocated range”; [0021] “comprises at least one processor 100”) the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) for the database server instance; and (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”).
generating a user interface configured to trigger an instance move action to re-provision (see Pafumi, [0039] “calls into PHYP 214 and interfaces with the existing VRM interface to dynamically change entitled memory for the application”) the database server instance (see Pafumi, [0022] “These application programs may comprise, for example, a database. The database may then be accessed by a computer connected to a network served by the server”) with the suggested memory allocation (see Pafumi, [0040] “the amount of memory allocated is a range of memory allocated to the application"; [0041] “expected usage”; [0010] “The memory required by the application or expected to be needed by the application is monitored. The method further comprises determining from the monitoring if an amount of memory allocated to the application is to change”) in response to selection of a portion of the user interface (see Ward, [col9 lines26-29] “requested reservation modification may require additional work to ensure that the set of running applications is successfully instantiated on the resources that are selected to provide the modified capacity level”; [col15 lines42-44] “may provide one or more programmatic interfaces such as interface 350 usable by clients to interact with the resource manager 180 to make and modify reservations”). 
The proposed combination of Pafumi, Ward and Hunter does not explicitly teach generating a report indicating the current memory usage. 
However, Spradlin discloses memory management model and also teaches
generating a report indicating application memory behavior (see Spradlin, [0028] “the system may provide reports on application memory behavior”; [0056] “multiprocessor systems”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating reports as being disclosed and taught by Spradlin, in the system taught by the proposed combination of Pafumi, Ward and Hunter to yield the predictable results of improving application host behavior and potentially allowing applications to use computing resources more efficiently (see Spradlin, [0005] “Thus, the memory management system provides a new model for managing memory that improves application host behavior and potentially allows applications to use computing resources more efficiently”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156